 
Exhibit 10.25

 
AMENDMENT TO EMPLOYMENT AGREEMENT




AMENDMENT NO. 2 dated as of March 10, 2006 between BERRY PLASTICS CORPORATION, a
Delaware corporation (the "Corporation"), and G. ADAM UNFRIED (the "Employee").
 


Reference is made to the Employment Agreement dated as of November 22, 1999 (the
"Employment Agreement"), between the Corporation and the Employee, as amended on
November 23, 2004. The Corporation and the Employee desire to amend certain
terms of the Employment Agreement. All capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the
Employment Agreement.
 
Accordingly, in consideration of the mutual covenants and premises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:
 
1.  Termination of Employment. Section 8(b) of the Employment Agreement is
hereby amended by adding a new paragraph (iii) which reads in its entirety as
follows:
 
"(iii) the applicable bonus provided for in Section 5(b) computed on a pro-rata
basis to the Termination Date, payable at the same time and in the same manner
only as, if and when bonuses are paid to other employees of the Corporation of
comparable seniority."
 
2.  Effect of Amendment. Except as expressly amended hereby, the Employment
Agreement shall remain in full force and effect and unchanged.
 
3.  Counterparts. This Amendment No. 2 may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties have hereunto set their hands as of the date
first written above.
 
BERRY PLASTICS CORPORATION




By:     /s/ Ira G. Boots
Ira G. Boots
President and Chief Executive Officer




          /s/ G. Adam Unfried 
G. Adam Unfried